Case: 21-30164     Document: 00516130131          Page: 1    Date Filed: 12/14/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  December 14, 2021
                                   No. 21-30164
                                                                     Lyle W. Cayce
                                                                          Clerk
   Michael R. Holmes,

                                                            Plaintiff—Appellant,

                                       versus

   Corbett Reddoch; Ryan Hebert; H. Hardin, also known as
   Holly Hardin; C. Lambert, also known as Chris Lambert, also
   known as Christopher Lambert; Paul Durnin; Gerald A.
   Turlich, Jr., in his official capacity as sheriff of Plaquemines Parish,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:19-CV-12749


   Before King, Costa, and Willett, Circuit Judges.
   Per Curiam:*
          Michael R. Holmes was charged with resisting an officer in violation
   of Louisiana law. See La. Stat. Ann. § 14:108. In September 2019, the
   prosecution informed the state trial court that it had reached an informal


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30164        Document: 00516130131             Page: 2      Date Filed: 12/14/2021




                                        No. 21-30164


   compromise with Holmes and moved to dismiss the charge. Holmes then
   brought this federal suit against officials in the Plaquemines Parish Sheriff’s
   Office, alleging that the officers involved in his arrest violated a number of
   his civil rights. The district court found that most of Holmes’s claims were
   barred by Heck v. Humphrey, 512 U.S. 477 (1994), and granted defendants
   summary judgment. 1 Holmes appeals.
           Heck bars the litigation of a Section 1983 claim if success on that claim
   “would necessarily imply that a prior conviction or sentence is invalid.”
   Aucoin v. Cupil, 958 F.3d 379, 382 (5th Cir. 2020). To lift the Heck bar, the
   plaintiff bears the burden of demonstrating that the prior criminal proceeding
   terminated in his favor. Hoog-Watson v. Guadalupe Cnty., 591 F.3d 431, 435
   (5th Cir. 2009). The district court’s application of Heck turned largely on a
   state court minute entry, which indicated that the criminal charge against
   Holmes was dismissed via an “informal diversionary program.” The court
   below interpreted this to mean that the criminal charge had been
   conditionally dismissed. See Taylor v. Gregg, 36 F.3d 453, 456 (5th Cir. 1994)
   (per curiam) (holding that pretrial diversion is not a favorable termination);
   see also Morris v. Mekdessie, 768 F. App’x 299, 301 (5th Cir. 2019). And while
   Holmes argued that he had never participated in a diversionary program or
   otherwise agreed to a compromise with the State, the court found that
   Holmes had still failed to meet his burden to demonstrate that the criminal
   proceedings terminated in his favor.
           During the pendency of this appeal, Holmes filed a motion to
   supplement the record with evidence of a recent state court order quashing


           1
             The court held that defendants were entitled to qualified immunity from the few
   federal claims that survived Heck. To the extent Holmes pled any state claims, they were
   dismissed without prejudice because the court declined to exercise supplemental
   jurisdiction over them. See 28 U.S.C. § 1367(c)(3).




                                              2
Case: 21-30164      Document: 00516130131            Page: 3    Date Filed: 12/14/2021




                                      No. 21-30164


   his criminal charge. The Louisiana court held that the charge against Holmes
   was not properly dismissed in open court and, since the charge was filed over
   three years ago, ruled that it should be quashed entirely. The court did not
   erase the minute entry, as it merely reflected “what the DA said in court.”
   But the court did acknowledge there was no evidence that Holmes had
   completed any diversionary program, and that it was unaware of any
   Louisiana criminal charge that had been resolved in a similar fashion.
          We grant Holmes’s motion to supplement the record. See DM Arbor
   Ct., Ltd. v. City of Houston, 988 F.3d 215, 220 (5th Cir. 2021) (taking judicial
   notice of relevant public proceedings that occurred after the district court
   ruled); see also VirtualAgility Inc. v. Salesforce.com, Inc., 759 F.3d 1307, 1312–
   1314 (Fed. Cir. 2014) (allowing supplementation of the record on appeal
   because evidence related to events occurring after, rather than before, the
   district court ruling). In light of these state court developments, it is
   appropriate to vacate the ruling—which relied heavily on the now-altered
   state court record—and remand the case for further consideration. Indeed,
   defense counsel forthrightly acknowledged at oral argument that the state
   court ruling, if it stands, changes the complexion of the Heck issue.
          The qualifier is that defendants intend to appeal the state court order.
   That might support staying this appeal pending resolution of the state court
   appeal. The district court, however, is in the best position to address in the
   first instance the impact of the new state court ruling and whether a stay is
   warranted to await the final state court resolution. There is one other
   development that could affect the Heck issue. The Supreme Court heard
   argument this fall in a case that could clarify the burden a civil rights plaintiff
   bears in trying to overcome Heck when it is not clear whether the criminal
   case resulted in a favorable termination. See Thompson v. Clark, 794 F. App’x
   140, 141 (2d Cir. 2020), cert. granted, 141 S. Ct. 1682 (2021). This additional
   moving part on the Heck issue is another reason to remand. And while



                                           3
Case: 21-30164      Document: 00516130131          Page: 4   Date Filed: 12/14/2021




                                    No. 21-30164


   defendants urge affirmance on the alternative ground that plaintiff cannot
   show a violation of clearly established law, much of that analysis could be
   influenced by the Heck ruling (such as whether, in assessing the excessive
   force claim, we must accept that Holmes resisted the officers, as that was the
   basis for the state court prosecution).
                                        ***
          The motion to supplement the record is GRANTED.                    We
   VACATE the judgment and REMAND for further proceedings consistent
   with this opinion.




                                             4